Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive for the following reasons:
Apploicant argues on pg. 8:
“…But Potts does not disclose toggling a lighting system between the active state and the inactive state where the active or inactive state changes whether one or more keys are illuminated. Instead, Potts discloses toggling two sets of keys between different functions of a key when it is stroked and what keystroke is sent to the computing system…
…The reference further notes that when the keys of the keyboard are toggled, it changes the function of a key when it is stroked and what keystroke is sent to the computing system: “In other words, a first group of keys will have the same function regardless of whether the keyboard is in a special mode or state, while a second group of keys will have a special function during a special (e.g., legal) mode or state. For example, a key 615, when pressed in number mode/state, causes the system to send a keystroke for the number two (2). When the key 615 is pressed in the legal mode/state, the system sends keystrokes of the function for causing one and half (1.5) line spacing in a word processing software or other similar text entry computer software program.”? Potts is focused on toggling the function of various keys — what is sent to the computer system — and not whether a given key is illuminated or not.”
such as a light embedded in a key of the keyboard, a text display on the keyboard, an indication of the state of the keyboard on a user interface of a computing device the keyboard is communicating with, or any other way of indicating what state the keyboard is in.” Therefore the argument is rendered unpersuasive. 
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 16 and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US Pub. No. 2010/0271839 A1) in view of Potts (US Pub. No. 2018/0067566 A1).
		As to claim 1, Chan shows a keyboard (Fig. 2A and paras. 33 and 34) comprising: a plurality of keys (including keypad layer 113 and printed overlay layer 106, Fig. 2A and para. 37), each key of the plurality of keys has a translucent portion in a shape of a unique character and a surrounding opaque portion (Fig. 2A and para. 38); and a plurality of light sources 110/112 disposed beneath the plurality of keys (Fig. 2A and para. 36), each light source of the plurality of light sources is disposed beneath a corresponding key of the plurality of keys (Fig. 2A and paras. 36 – 38), and each light 
		Chan does not show a configuration button configured to receive input for toggling the lighting system between the active state and the inactive state.
		Potts shows a configurable keyboard with a configuration button 130 configured to receive input for toggling a lighting system between a first state and a second state (Fig. 1 and para. 23).
		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Chan with those of Potts because designing the system in the way allows the device to assuredly indicate to the user the stare of the keyboard (para. 23).
 		AS to claim 2, Chan shows that each of the plurality of keys are devoid of any other representation of the unique character (Fig. 7A and para. 66). 

 		As to claim 4, Chan shows that each key of the plurality of keys include a translucent film 113 over respective translucent portions and adjacent opaque portions such that respective top layers of each key of the plurality of keys is smooth (Fig. 2A and para. 37). 
 		As to claim 5, Chan shows a configuration key (i.e. user input) that toggles the keyboard between keyboard active state and a keyboard inactive state (para. 54), wherein in the keyboard active state, each light of the plurality of lights is illuminated and in the keyboard inactive state, each light of the plurality of lights is not illuminated (Figs.  7A – 7C and paras. 66 – 68). 
 		As to claim 6, Chan shows logic that stores the active state or inactive state of each of the plurality of light sources, and switches a given light source of the plurality of light sources between the active state and the inactive state based on the stored active state or inactive state of the given light source (via processor 102, note that any processor would inherently include a memory to carry out these functions, para. 54). 
 		As to claim 7, Chan shows that the translucent portion of each of the plurality of keys is more than about 20% translucent (Figs. 7A – 7C and paras. 66 – 68). 
 		As to claim 8, Chan shows logic that stores the active state or inactive state of each of the plurality of light sources and the logic receives input from one or more of the plurality of keys in conjunction with a given key such that input changes the state of the given key from the active state to the inactive state or from the inactive state to the 
 		As to claim 9, Chan shows that the opaque portion and the translucent portion are substantially the same color (Fig. 7A). 
 		As to claim 10, Chan shows an input device (Fig. 2A and paras. 33 and 34) comprising: a plurality of touch-based input receivers (including keypad layer 113 and printed overlay layer 106, Fig. 2A and paras. 37 and 39) each having a translucent portion in a shape of a character and a surrounding opaque portion (Fig. 2A and para. 38), wherein the plurality of touch-based input receivers are devoid of a color-based representation of the character (Fig. 7A and para. 66); and a lighting system 110/112 underneath one or more of the plurality of touch-based input receivers (Fig. 2A and para. 36), the lighting system selectively configurable in an activate state (Fig. 2A, 7B and 7C and paras. 49, 67 and 68) and an inactive state (Fig. 7A and para. 66);  wherein, when the lighting system is in the active state, one or more lights of the lighting system are activated such that visible light escapes a set of the plurality of touch-based input receivers via the translucent portion (Figs. 2A, 7B and 7C and paras. 67 and 68);  and wherein, when the lighting system is in the inactive state, one or more lights of the lighting system are inactive such that one or more of the set of the plurality of touch-based input receivers appear devoid of a symbol of the character (Fig. 7A and para. 66). 
		Chan does not show a configuration button configured to receive input for toggling the lighting system between the active state and the inactive state.

		It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Chan with those of Potts because designing the system in the way allows the device to assuredly indicate to the user the stare of the keyboard (para. 23).
		As to claim 11, Chan shows that the input device comprises a computer keyboard (Figs 2A, 7B and 7C and para. 33). 
 		As to claim 12, Chan shows that the computer keyboard is devoid of one or more of a number lock, insert, and scroll lock key (Figs. 7A – 7C). 
 		As to claim 13, Chan shows that the lighting system comprises an independent light source under respective ones of the plurality of touch-based input receivers (para. 7). 
 		As to claim 14, Chan shows that the touch-based input receivers comprise keyboard keys (Figs. 7B and 7C and para. 37). 
 		As to claim 15, Chan shows that the plurality of touch-based input receivers include a smooth interface between respective translucent portions and adjacent opaque portions (Fig. 2A and paras. 37 and 38).
 		As to claim 16, Chan shows that the plurality of touch-based input receivers include a translucent film 113 over respective translucent portions and adjacent opaque portions such that respective top layers of the touch-based input receivers are smooth (Fig. 2A and para. 37). 

 		As to claim 19, Chan shows that constituent members of the proper subset of the plurality of touch-based input receivers are selectable via the input device (Figs. 7B and 7C and paras. 67 and 68).
		As to claim 20, Chan shows that a single input selects multiple constituent members of the proper subset of the plurality of touch-based input receivers (Fig. 7B and paras. 56 and 67).
CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.